20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 have been examined.

Response to Arguments
Applicant’s arguments filed on 9/17/2020 have been fully considered but they are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-13,15-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 2016/0308775) and Mangin (US 2001/0017844) in view of Nadas (US 2019/0334825).
Regarding claim 1, Kojima teaches a computing device including: a memory device; and a network interface controller coupled to the memory device and including circuitry to communicate with a plurality of target nodes in a network fabric, the circuitry to: generate packets for transmission to respective ones of the target nodes; ([0008]; A base station ("computing device”) transmits packets a terminal ("target node”)) for each packet addressed to its corresponding target node: determine whether transmitting the packet would violate the target node's concurrency limit; ([0054]; The transmission window value is the number of packets that may be sent to the transmission buffer so they may be transmitted to the client, and is determined based on the acknowledgement value received by the client) if transmitting the packet would not violate the target node's concurrency limit, transmit the packet to the target node; ([ 0008, 0113]; If the value is smaller than the threshold value, the packets are transmitted from the transmission buffer to the terminal) if transmitting the packet would violate the target node's concurrency limit: store the packet in a retransmit buffer of the computing device. ([0008, 0113]; If the value is equal to or larger than the threshold value, the packets are stored in the transmission buffer)
However, Kojima does not expressly teach wherein the concurrency limit is at least partially based on a maximum number of packets in flight that are trackable by the target node within a contiguous block of sequenced packets in flight and/or a maximum number of missing packets the target node can track.
In analogous teachings, Mangin teaches wherein the concurrency limit is at least partially based on a maximum number of packets in flight that are trackable by the target node within a contiguous block of sequenced packets in flight and/or a maximum number of missing packets the target node can track (fig. 1; [8]; e.g., determining whether transmitting the packet/segment in window Wu would violate the receiver’s window Wa, which corresponds to the maximum number of packets/segments within the contiguous block of sequenced packets in flight (e.g., segments number 7-9) that the receiver has available space/resource to accept and acknowledge (i.e., maximum number of packets in flight that are trackable by the target node)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mangin’s teaching with Kojima’s system in order to allow Kojima’s system to implement Mangin’s flow control mechanism, thus improving the efficiency in transmitting data streams ([6]).
Kojima and Mangin do not expressly teach transmit the packet from the retransmit buffer when transmitting the packet from the retransmit buffer would not violate the target node's concurrency limit.
In analogous teachings, Nadas teaches transmit the packet from the retransmit buffer when transmitting the packet from the retransmit buffer would not violate the target node's concurrency limit. ([0070-71, 0095]; The server limits the number of parallel packets in-flight transmitted downlink ("concurrency limit") based on a congestion control algorithm that determines the congestion of the link to the client ("target node”))
Thus, given the teachings of Kojima and Mangin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nadas into Kojima and Mangin teaching of a method for receiving positive and negative acknowledgement messages from a client that a packet was received. The server may adjust the transmission rate of packets to the client based on the detected congestion and loss packet rate (see at least paragraph 0011-12 of Nadas).
Regarding claim 2, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 1 and Kojima further teaches the computing device of claim 1, wherein the circuitry to generate, for transmission to each of the plurality of target nodes, a stream of contiguously sequenced packets in a packet sequence number (PSN) space. ([0117, 0140-41]; A stream of continuous sequence numbered packets is received by the terminal, where the sequence number is used to determine if all packets were received by the terminal)
Regarding claim 3, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 2 and Kojima and Mangin further teach the computing device of claim 2, wherein the concurrency limit corresponds to a Maximum Sequence Distance Limit (MSDL) of the target node. (Kojima, [0119-21]; Determining the lost packet sequence number is based on a the last acknowledgement packet sequence number and the stored transmission buffer packet number; Mangin, [8])
Regarding claim 4, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 1 and Kojima and Mangin further teach the computing device of claim 1, wherein the concurrency limit corresponds to a Maximum Number of Missing Packets (MNMP) for the target node. ([0119-20]; Determining packet loss is based on a predetermined maximum retransmission number to the terminal ("target node”) number; Mangin, [8])
Regarding claim 5, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 1 and Kojima further teaches the computing device of claim 1, wherein the circuitry is to receive from the target node a first indication regarding received packets, and a second indication regarding packets not received, (Kojima, [0116, 0118]; the communication terminal provides an ACK communication when the packet is received or a NACK communication when the packet is not received by the communication terminal) the circuitry to determine whether transmitting the packet would violate the target node's concurrency limit based on the first and second indications. ([0120]; The received window value for in-flight packets is determined based on received and not received acknowledgement values)
Regarding claim 7, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 1 and Kojima further teaches the computing device of claim 1, wherein the circuitry is to flag the packet as an out-of-range packet as part of storing the packet in the retransmit buffer. ([ 0131, 0136]; Based on the acknowledgement flag being on, the transmission node stores such TCP packet in the transmission buffer in the TCP layer)
Regarding claim 8, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 1 and Mangin and Nadas further teach the computing device of claim 1, wherein the computing device is to move the packet stored in the retransmit buffer to an in-window state before transmitting the packet. (Nadas [0111-12; When server determines that the packet should be transmitted from the proxy ("buffer”) the server updates the an in-flight log to control that number of in-flight packets is within the window size; Mangin [8, 37] moving segments stored in the memory to the in window state of Wu for transmitting the segments)
Regarding claim 9, Kojima teaches a method to transmit packets from a computing device in a network fabric, the method including: generating packets for transmission to respective ones of a plurality of target nodes; ([0008]; A base station ("computing device”) transmits packets a terminal ("target node”)) and for each packet addressed to its corresponding target node: determining whether transmitting the packet would violate the target node's concurrency limit; ([0054]; The transmission window value is the number of packets that may be sent to the transmission buffer so they may be transmitted to the client, and is determined based on the acknowledgement value received by the client) if transmitting the packet would not violate the target node's concurrency limit, transmitting the packet to the target node; ([0008, 0113]; If the value is smaller than the threshold value, the packets are transmitted from the transmission buffer to the terminal) if transmitting the packet would violate the target node's concurrency limit: storing the packet in a retransmit buffer of the computing device, the retransmit buffer to further store already transmitted packets flagged for retransmission. ([0008, 0113]; If the value is equal to or larger than the threshold value, the packets are stored in the transmission buffer)

In analogous teachings, Mangin teaches wherein the concurrency limit is at least partially based on a maximum number of packets in flight that are trackable by the target node within a contiguous block of sequenced packets in flight and/or a maximum number of missing packets the target node can track (fig. 1; [8]; e.g., determining whether transmitting the packet/segment in window Wu would violate the receiver’s window Wa, which corresponds to the maximum number of packets/segments within the contiguous block of sequenced packets in flight (e.g., segments number 7-9) that the receiver has available space/resource to accept and acknowledge (i.e., maximum number of packets in flight that are trackable by the target node)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mangin’s teaching with Kojima’s system in order to allow Kojima’s system to implement Mangin’s flow control mechanism, thus improving the efficiency in transmitting data streams ([6]).
However, Kojima and Mangin do not expressly teach transmitting the packet from the retransmit buffer when transmitting the packet from the retransmit buffer would not violate the target node's concurrency limit.
In analogous teachings, Nadas teaches transmitting the packet from the retransmit buffer when transmitting the packet from the retransmit buffer would not violate the target node's concurrency limit. ((J[ 0070-71, 0095; The server limits the number of parallel packets in-flight transmitted downlink ("concurrency limit") based on a congestion control algorithm that determines the congestion of the link to the client ("target node”))
Thus, given the teachings of Kojima and Mangin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nadas into Kojima and Mangin teaching of a method for receiving positive and negative acknowledgement messages from a client that a packet was received. The server may adjust the transmission rate of packets to the client based on the detected congestion and loss packet rate (see at least paragraph 0011-12 of Nadas).
Regarding claim 10, the combination of Kojima, Mangin and Nadas teaches each and every
limitation of claim 9 and Kojima further teaches the method of claim 9, further including generating, for transmission to each of the plurality of target nodes, a stream of contiguously sequenced packets in a packet sequence number (PSN) space. ([0117, 0140-41]; A stream of continuous sequence numbered packets is received by the terminal, where the sequence number is used to determine if all packets were received by the terminal)
Regarding claim 11, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 10 and Kojima and Mangin further teach the method of claim 10, wherein the concurrency limit corresponds to a Maximum Sequence Distance Limit (MSDL) of the target node. (Kojima, [0119-21]; Determining the lost packet sequence number is based on a the last acknowledgement packet sequence number and the stored transmission buffer packet number; Mangin, [8])
Regarding claim 12, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 9 and Kojima and Mangin further teach the method of claim 9, wherein the concurrency limit corresponds to a Maximum Number of Missing Packets (MNMP) for the target (Kojima, [0119-20; Determining packet loss is based on a predetermined maximum retransmission number to the terminal ("target node”); Mangin; [8])
Regarding claim 13, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 9 and Kojima further teaches the method of claim 9, further including: receiving from the target node a first indication regarding received packets, and a second indication regarding packets not received; ([0116, 0118]; the communication terminal provides an ACK communication when the packet is received or a NACK communication when the packet is not received by the communication terminal) and determining whether transmitting the packet would violate the target node's concurrency limit based on the first and second indications. ([0120]; The received window value for in-flight packets is determined based on received and not received acknowledgement values)
Regarding claim 15, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 9 and Kojima further teaches the method of claim 9, wherein storing includes flagging the packet as an out-of-range packet. ([0131, 0136]; Based on the acknowledgement flag being on, the transmission node stores such TCP packet in the transmission buffer in the TCP layer)
Regarding claim 16, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 9 and Mangin and Nadas further teach the method of claim 9, further including moving the packet stored in the retransmit buffer to an in-window state before transmitting the packet. (Nadas, [0111-12; When server determines that the packet should be transmitted from the proxy ("buffer”) the server updates the an in-flight log to control that number of in-flight packets is within the window size; Mangin [8, 37] moving segments stored in the memory to the in window state of Wu for transmitting the segments)
Regarding claim 17, Kojima teaches a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor, enable the at least one computer processor to implement operations at a computing device, the operations including: generating packets for transmission to respective ones of a plurality of target nodes; ([0008]; A base station ("computing device”) transmits packets a terminal ("target node”)) and for each packet addressed to its corresponding target node: determining whether transmitting the packet would violate the target node's concurrency limit; ([0054]; The transmission window value is the number of packets that may be sent to the transmission buffer so they may be transmitted to the client, and is determined based on the acknowledgement value received by the client) if transmitting the packet would not violate the target node's concurrency limit, transmitting the packet to the target node; ([0008, 0113]; If the value is smaller than the threshold value, the packets are transmitted from the transmission buffer to the terminal) if transmitting the packet would violate the target node's concurrency limit: storing the packet in a retransmit buffer of the computing device, the retransmit buffer to further store already transmitted packets flagged for retransmission ([0008, 0113]; If the value is equal to or larger than the threshold value, the packets are stored in the transmission buffer).
However, Kojima does not expressly teach wherein the concurrency limit is at least partially based on a maximum number of packets in flight that are trackable by the target node within a contiguous block of sequenced packets in flight and/or a maximum number of missing packets the target node can track.
In analogous teachings, Mangin teaches wherein the concurrency limit is at least partially based on a maximum number of packets in flight that are trackable by the target node within a contiguous block of sequenced packets in flight and/or a maximum number of missing packets the target node can track (fig. 1; [8]; e.g., determining whether transmitting the packet/segment in window Wu would violate the receiver’s window Wa, which corresponds to the maximum number of packets/segments within the contiguous block of sequenced packets in flight (e.g., segments number 7-9) that the receiver has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mangin’s teaching with Kojima’s system in order to allow Kojima’s system to implement Mangin’s flow control mechanism, thus improving the efficiency in transmitting data streams ([6]).
However, Kojima and Mangin do not expressly teach transmitting the packet from the retransmit buffer when transmitting the packet from the retransmit buffer would not violate the target node's concurrency limit.
In analogous teachings, Nadas teaches transmitting the packet from the retransmit buffer when transmitting the packet from the retransmit buffer would not violate the target node's concurrency limit. ([0070-71, 0095]; The server limits the number of parallel packets in-flight transmitted downlink ("concurrency limit") based on a congestion control algorithm that determines the congestion of the link to the client ("target node”))
Thus, given the teachings of Kojima and Mangin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nadas into Kojima and Mangin teaching of a method for receiving positive and negative acknowledgement messages from a client that a packet was received. The server may adjust the transmission rate of packets to the client based on the detected congestion and loss packet rate (see at least paragraph 0011-12 of Nadas).
Regarding claim 18, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 17 and Kojima and Mangin further teach the product of claim 17, wherein the operations further include generating, for transmission to each of the plurality of target nodes, a stream (Kojima, [0117, 0140-41]; A stream of continuous sequence numbered packets is received by the terminal, where the sequence number is used to determine if all packets were received by the terminal; Mangin, fig. 1;[8]) and wherein the concurrency limit corresponds to a Maximum Sequence Distance Limit (MSDL) of the target node. (Kojima, [0119-21]; Determining the lost packet sequence number is based on the last acknowledgement packet sequence number and the stored transmission buffer packet number; Mangin, [8]).
Regarding claim 19, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 17 and Kojima and Mangin further teach the product of claim 17, wherein the concurrency limit corresponds to a Maximum Number of Missing Packets (MNMP) for the target node. (Kojima, [0119-20]; Determining packet loss is based on a predetermined maximum retransmission number to the terminal ("target node”); Mangin, [8])
Regarding claim 20, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 17 and Kojima further teaches the product of claim 17, wherein the operations further include: receiving from the target node a first indication regarding received packets, and a second indication regarding packets not received; ([0116, 0118]; the communication terminal provides an ACK communication when the packet is received or a NACK communication when the packet is not received by the communication terminal) and determining whether transmitting the packet would violate the target node's concurrency limit based on the first and second indications. ([0120]; The received window value for in-flight packets is determined based on received and not received acknowledgement values)
Regarding claim 22, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 17 and Kojima further teaches the product of claim 17, wherein the operations further include flagging the packet as an out-of-range packet. ([0131, 0136]; Based on the acknowledgement flag being on, the transmission node stores such TCP packet in the transmission buffer in the TCP layer)
Regarding claim 23, Kojima teaches a system comprising: a first computing device; and a plurality of second computing devices connected to the first computing device through a network fabric; wherein: the first computing device comprises a network interface controller to: generate packets for transmission to respective ones of the plurality of second computing devices; ([0008; A base station ("computing device”) transmits packets a terminal ("target node”)) for each packet addressed to its corresponding second computing device: determine whether transmitting the packet would violate the second computing device's concurrency limit; ([0054; The transmission window value is the number of packets that may be sent to the transmission buffer so they may be transmitted to the client, and is determined based on the acknowledgement value received by the client) if transmitting the packet would not violate the second computing device's concurrency limit, transmit the packet to the second computing device; ([0008, 0113]; If the value is smaller than the threshold value, the packets are transmitted from the transmission buffer to the terminal) if transmitting the packet would violate the second computing device's concurrency limit: store the packet in a retransmit buffer of the first computing device, the retransmit buffer to further store already transmitted packets flagged for retransmission. ([0008, 0113; If the value is equal to or larger than the threshold value, the packets are stored in the transmission buffer)
However, Kojima does not expressly teach wherein the concurrency limit is at least partially based on a maximum number of packets in flight that are trackable by the second computing device within a contiguous block of sequenced packets in flight and/or a maximum number of missing packets the second computing device can track.
In analogous teachings, Mangin teaches wherein the concurrency limit is at least partially based on a maximum number of packets in flight that are trackable by the second computing device within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mangin’s teaching with Kojima’s system in order to allow Kojima’s system to implement Mangin’s flow control mechanism, thus improving the efficiency in transmitting data streams ([6]).
However, Kojima and Mangin do not expressly teach transmit the packet from the retransmit buffer when transmitting the packet from the retransmit buffer would not violate the second computing device's concurrency limit; and the second computing device is to update the first computing device regarding whether or not the packet was received.
In analogous teachings, Nadas teaches transmit the packet from the retransmit buffer when transmitting the packet from the retransmit buffer would not violate the second computing device's concurrency limit; ([0070-71, 0095]; The server limits the number of parallel packets in-flight transmitted downlink ("concurrency limit") based on a congestion control algorithm that determines the congestion of the link to the client ("target node”)) and the second computing device is to update the first computing device regarding whether or not the packet was received. ([007]7; Where the logging data indicates whether the packet was received)
Thus, given the teachings of Kojima and Mangin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nadas 
Regarding claim 24, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 23 and Kojima and Mangin further teach the system of claim 23, wherein the network interface controller of the first computing device is to generate, for transmission to each of the plurality of second computing devices, a stream of contiguously sequenced packets in a packet sequence number (PSN) space, (Kojima, [0117, 0140-41]; A stream of continuous sequence numbered packets is received by the terminal, where the sequence number is used to determine if all packets were received by the terminal; Mangin, [8]) and wherein the concurrency limit corresponds to a Maximum Sequence Distance Limit (MSDL) of the second computing device. (Kojima, [0119-21; Determining the lost packet sequence number is based on a the last acknowledgement packet sequence number and the stored transmission buffer packet number; Mangin; [8])
Regarding claim 25, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 23 and Kojima and Mangin further teach the system of claim 23, wherein the concurrency limit corresponds to a Maximum Number of Missing Packets (MNMP) for the second computing device. (Kojima, [0119-20; Determining packet loss is based on a predetermined maximum retransmission number to the terminal ("target node''); Mangin, [8])
Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima and Mangin in view of Nadas and further in view of Scahill (US 2018/0254979)
Regarding claim 6, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 5.  Although Mangin teaches wherein the circuitry is to receive from the target 
In analogous teachings, Scahill teaches the computing device of claim 5, wherein the circuitry is to receive from the target node a third indication regarding the target node's concurrency limit, ([0006-07]; The client continues to send ACK or NACK messages to the server for each packet in the sequence) the circuitry to determine whether transmitting the packet would violate the target node's concurrency limit based on the first, second and third indications. ([0006-07]; The server determines based on the acknowledgement messages whether the transmission rate exceeds the window value)
Thus, given the teachings of Kojima, Mangin and Nadas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scahill into Kojima, Mangin and Nadas teaching of a method for scaling the transmission of data. The method allows packets to be transmitted as soon as possible without overloading the receiving device (see at least paragraph 0008 of Scahill)
Regarding claim 14, the combination of Kojima, Mangin and Nadas teaches each and every
limitation of claim 13. Although Mangin teaches receiving from the target node a third indication regarding the target node's concurrency limit (fig. 1; [8], e.g., receive from the receiver, a window Wa, which corresponds to the maximum number of packets/segments within the contiguous block of sequenced packets in flight that the receiver has available space/resource to accept and acknowledge), 
In analogous teachings, Scahill teaches the method of claim 13, further including: receiving from the target node a third indication regarding the target node's concurrency limit; ([0006-07]; The client continues to send ACK or NACK messages to the server for each packet in the sequence) and determining whether transmitting the packet would violate the target node's concurrency limit based on the first, second and third indications. ([0006-07]; The server determines based on the acknowledgement messages whether the transmission rate exceeds the window value)
Thus, given the teachings of Kojima, Mangin and Nadas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scahill into Kojima, Mangin and Nadas teaching of a method for scaling the transmission of data. The method allows packets to be transmitted as soon as possible without overloading the receiving device (see at least paragraph 0008 of Scahill).
Regarding claim 21, the combination of Kojima, Mangin and Nadas teaches each and every limitation of claim 20.  Although Mangin teaches receiving from the target node a third indication regarding the target node's concurrency limit (fig. 1; [8], e.g., receive from the receiver, a window Wa, which corresponds to the maximum number of packets/segments within the contiguous block of sequenced packets in flight that the receiver has available space/resource to accept and acknowledge), however, the combination does not expressly teach the product of claim 20, wherein the operations further include: receiving from the target node a third indication regarding the target node's concurrency limit; and determining whether transmitting the packet would violate the target node's concurrency limit based on the first, second and third indications.

further include: receiving from the target node a third indication regarding the target node's concurrency limit; ([0006-07; The client continues to send ACK or NACKmessages to the server for each packet in the sequence) and determining whether transmitting the packet would violate the target node's concurrency limit based on the first, second and third indications. ([0006-07; The server determines based on the acknowledgement messages whether the transmission rate exceeds the window value)
Thus, given the teachings of Kojima, Mangin and Nadas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scahill into Kojima, Mangin and Nadas teaching of a method for scaling the transmission of data. The method allows packets to be transmitted as soon as possible without overloading the receiving device (see at least paragraph 0008 of Scahill).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be reached on 6a-3p M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization 

/PHILIP C LEE/Primary Examiner, Art Unit 2454